 Case 19-11205-amc         Doc 100     Filed 08/02/21 Entered 08/02/21 09:43:49          Desc Main
                                      Document      Page 1 of 1

                               In The United States Bankruptcy Court
                               for the Eastern District of Pennsylvania

In Re:                                              Chapter 13
Sharon D. Horvath
                                                    Bankruptcy Case: 19-11205-amc
              Debtor(s)
M&T Bank                                            Judge: Ashely M. Chan
             Creditor/Movant
v.
Sharon D. Horvath

              Respondent
                                             ORDER

       AND NOW, this         day of                  , 20     upon the Motion for Relief From
Automatic Stay and upon Consent Order/Stipulation of M&T Bank and any successor in interest and
Debtor, Sharon D. Horvath, approved by this Court and Certification of Default filed by counsel for
Movant, after opportunity to cure, it is ORDERED and DECREED that:
       The Automatic Stay of all proceedings, as provided under §362 of the Bankruptcy Code (The
Code) 11 U.S.C. §362, is modified to allow M&T Bank and any successor in interest, to proceed with it
under state and federal law concerning the Property (the “Property”): 2313 Norris Street East a/k/a
2313 E. Norris Street, Philadelphia, PA 19125.
       It is further ORDERED and DECREED that the 14-day stay pursuant to BKRP 4001(a)(3) is
hereby waived.

                                                    BY THE COURT:

                                                    ___________________________________
 Date: August 2, 2021                               UNITED STATES BANKRUPTCY JUDGE
